Voto disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 25 de enero de 1977
En base a una moción en auxilio de la jurisdicción de este Tribunal presentada por Jesús Santa Aponte y cuatro elec-tores del Distrito Senatorial de Humacao, y sin dar oportuni-dad al Senado de Puerto Rico para expresar su posición con respecto a los planteamientos que en dicha moción se hacen, este Tribunal ha ordenado que se le dé asiento en el Senado de Puerto Rico a Jesús Santa Aponte como Senador electo por el Distrito de Humacao.
El Senado de Puerto Rico suspendió al Senador Santa del ejercicio de sus funciones como Senador, según surge de las Actas del Senado del día 12 de enero de 1977 (Apéndice III de apelantes), en vista de una “Petición de Recuento e Im-pugnación del resultado de las Actas y del Certificado de Elección” del Senador Santa como Senador por el Distrito Senatorial de Humacao.
Surge de la referida Petición de Recuento e Impugnación que la elección de Jesús Santa Aponte como Senador fue cer-*673tifieada por el Tribunal Electoral reflejando una mayoría de 52 votos en una elección en que participaron más de 200,000 electores. Por otro lado la Petición expresa que el resultado total original de dicha elección tomado de las Actas de Pre-cinto, incluyendo el voto adelantado, revelaba que Santa había perdido su elección por 790 votos. Surge además que el Par-tido Nuevo Progresista presentó ante el Tribunal Electoral una solicitud de recuento de 66 colegios del distrito en cues-tión en 28 de diciembre de 1976 alegando que un recuento total de los mencionados colegios podría resultar en una adju-dicación de votos suficientes para cambiar el resultado de la elección, sin que hasta el 7 de enero de 1977 hubiese sido con-testada. En adición se expresa en la Petición que un examen de algunas de las actas de Colegio efectuado el 29 de diciem-bre reflejaron errores técnicos en la unidad de estadísticas del Tribunal Electoral de 16.6% de equivocaciones que, de proyectarse al Distrito completo, alteraría el número de votos a favor del candidato Estrada. En adición se expresa que en la revisión del 29 de diciembre surgieron 28 discrepancias en las actas de 60 colegios examinados, lo que significaría una discrepancia en cada dos colegios en un distrito en el cual había cerca de dos mil colegios electorales. Por último se alega en dicha Petición que las actas de escrutinio en poder del Partido Nuevo Progresista reflejan que el Senador Santa fue derrotado por 165 votos.
El texto de la moción presentada ante el Senado por el Senador Nogueras y que resultó en la suspensión del Senador Santa es el siguiente:
“Vista la Petición de Kecuento e Impugnación del resultado de las Actas y del Certificado de Elección del señor Jesús Santa Aponte como Senador por el Distrito Senatorial de Humacao, y del escrutinio de su elección, y los serios y graves planteamien-tos que de la misma surgen, se propone que hasta tanto la Comi-sión Especial que ha sido nombrada rinda su informe al Senado, *674y hasta tanto este Cuerpo tome una acción final sobre el asunto, se deje en suspenso el reconocimiento de la condición de Senador por el Distrito de Humacao al señor Santa Aponte y no se le dé la continuada posesión de su escaño como tal Senador, reserván-dosele el derecho de comparecer ante la Comisión Especial que ha sido nombrada con el propósito de alegar contra la petición y sostener su derecho a ocupar dicho escaño en este Senado.”
Luego de discutida la precedente moción, ésta fue apro-bada por la mayoría del Senado, procediendo éste a designar una Comisión Especial de cinco (5) senadores, compuesta por tres senadores del Partido Nuevo Progresista y dos del Par-tido Popular Democrático, con la encomienda de efectuar un recuento total de los votos emitidos a favor del Senador Santa y a favor del candidato derrotado Francisco Estrada Bibi-loni. Y, según he dicho antes, el Senador Santa fue suspen-dido de sus funciones como Senador hasta tanto el Senado realizase el recuento.
Se cuestiona la facultad del Senado para suspender al Senador Santa en esas circunstancias.
La Constitución del Estado Libre Asociado de Puerto Rico dispone lo siguiente en relación con las facultades de ambas Cámaras Legislativas:
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elec-ción; elegirá sus funcionarios, adoptará las reglas propias de sus cuerpos legislativos para sus procedimientos y gobierno in-terno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la ex-pulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.” Art. Ill, Sec. 9.
La segunda parte de ía citada See. 9 se refiere a la ex-pulsión de cualquier miembro de una de las Cámaras por las causales de traición, soborno, otros delitos graves y aquellos delitos menos graves que impliquen depravación, para lo cual *675se requiere la concurrencia de 3/4 partes del número total de los miembros de que se compone la Cámara en cuestión. Dicha segunda parte no tiene relevancia con el planteamiento del apelante Santa pues no surge que existan tales causales.
Lo que sí está envuelto en este recurso es la primera parte de la See. 9 que declara que “cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección.”
De la faz de la disposición constitucional citada prece-dentemente no tengo duda alguna de que el Senado tiene el derecho de rechazar la validez de las actas del Tribunal Electoral y del escrutinio de la elección de uno de sus miembros. Y, en el ejercicio de esa facultad, puede suspender provi-sionalmente uno de sus miembros hasta tanto comprueba la validez de las actas y del escrutinio.
Entiendo que es puramente discrecional del Senado, de-pendiendo de las circunstancias presentes, el rechazar la va-lidez de las actas y del escrutinio y como consecuencia negar al miembro afectado el ejercicio de sus funciones como Sena-dor. Si el Senado, en el uso de su discreción, usó buen o mal juicio, no es de nuestra incumbencia. Solamente debe este Tribunal intervenir en las actuaciones al respecto de cual-quiera de las Cámaras cuando se hubiere demostrado abuso de poder que afecte los derechos constitucionales fundamen-tales del miembro rechazado. Claramente, este no es el caso. De acuerdo con las Actas del Senado que nos presenta la parte apelante surge palmariamente que el Senado tuvo motivos fundados para creer que estaba en cuestión la validez del es-crutinio realizado por el Tribunal Electoral y por tanto las actas de certificación de elección.
La deferencia que me merece el Senado de Puerto Rico, como parte integrante de una de las tres ramas de gobierno en nuestro ordenamiento constitucional, no me permite poner en duda su discreción especialmente cuando no he tenido oportunidad de oírle. Creo que este Tribunal se ha apartado *676en el día de hoy, en ausencia de los elementos de juicio nece-sarios para concluir que el Senado pueda haberse excedido de sus poderes constitucionales, de la norma fundamental de separación de poderes que es piedra angular de nuestro sis-tema de gobierno.
No obstante las expresiones que preceden deseo consignar que entiendo que es función constitucional de este Tribunal el interpretar la Constitución y las leyes del Estado Libre Asociado de Puerto Rico. En el ejercicio de esa función ve-laré por la protección de los derechos fundamentales del ser humano. Las puertas de este Tribunal estarán siempre abier-tas para atender los reclamos válidos de los ciudadanos. Si en el curso de los procedimientos que realice el Senado de Puerto Rico se cometieren desmanes, atropellos o abuso de poder, defenderé con el mayor celo los reclamos de cualquier ciuda-dano que se considerare afectado por ellos.